Citation Nr: 0917787	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Notably, this claim was previously denied by the Board in 
February 2006 and the Veteran appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2008, the Veteran through his representative and the 
Secretary of Veterans Affairs (the parties) submitted a Joint 
Motion for Remand (Joint Motion) requesting that the Board's 
February 2006 decision denying the claim be vacated and 
remanded for further consideration of the applicability of 
staged ratings and unemployability in evaluating the 
Veteran's claim.  The Court subsequently granted the motion 
and remanded the case to the Board for further appellate 
review.  The case now returns to the Board following the 
Court Order.  

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

In February 2009 correspondence, the Veteran's attorney 
requested an extension of time to respond to the 90-day 
letter because the letter was inadvertently mailed to the 
Veteran's prior representative, Vietnam Veterans of America 
(VVA), and the attorney had only recently received a copy of 
the letter.  In response, the Board granted the request and 
extended the period for response through April 13, 2009.  On 
April 13, 2009, the Board received additional medical 
evidence in support of the Veteran's claim, which was 
accompanied by waiver of initial consideration of evidence by 
the RO.  However, in accompanying correspondence, the 
Veteran's attorney further requested that the Veteran be 
afforded with a videoconference hearing before the Board.  
The Board notes that that the Veteran's representative wrote 
that the Veteran's personal testimony on the issue on appeal 
was "extremely relevant" and would assist the Board in 
making its decision.  The Board further notes that the 
Veteran has not yet been afforded a hearing with respect to 
his claim because he had previously indicated in his January 
2005 VA Form 9 that he did not want a Board hearing.  Under 
38 C.F.R. § 20.700, a hearing on appeal will be granted if an 
appellant's representative acting on his or her behalf 
expresses a desire to appear in person and the purpose of the 
hearing is to receive argument and testimony relevant and 
material to the appellate issue.  Thus, in consideration of 
the foregoing, the Board finds that a remand is necessary so 
that a videoconference Board hearing may be scheduled.      

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge at the Board at the next 
available opportunity.  

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




